Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the claimed conical packing stick tip embodiment of claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the smoking articles lacks proper antecedent basis which renders the claimed subject matter vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner recommends claiming “at least one smoking article” in line 1 and then “said at least one smoking articles” in lines 5-6 of the claim.
Regarding claim 1, line 15 “generally perpendicular” is unclear because it is unclear to the extent to which the spine is perpendicular or not from the cover.  Generally is a relative term or term or a term of degree.  For the purposes of compact prosecution, any angle, especially a perpendicular angle will be interpreted as generally perpendicular, so long as the spine is not entirely flat.
Regarding claim 1, last two lines “to be stored compactly” renders the claimed subject matter vague and indefinite because it is unclear with respect to what type of structure/folding is compact storage versus non-compact storage.  Therefore, this is vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner has interpreted that any scooper sleeve configuration can enable compact storage.
1, the last claim limitation “may be” of the 2nd to last line (ca. ll. 22) is unclear if it is it is required or a contingent claim limitation.  Examiner has treated it as a contingent claim limitation.
Regarding claim 2, the scope of the term rigid (not flexible) it unclear as it is a relative term which renders the claimed subject matter vague and indefinite.  It begs the question rigid under what type of stress/strain (not flexible under what load) and therefore is indefinite for the purposes of 35 U.S.C. 112(b).
Regarding claim 3, the term slightly is a relative term which renders the claimed subject matter vague and indefinite.  It is not defined by the claim limitation itself and renders the claimed subject matter unclear.  It is unclear how much less than the inner diameter of the smoking article the filter tip must have an outer diameter to read on the claimed subject matter.  Examiner has taken it that any smaller diameter of a filter tip than the smoking article/papers can read on the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Staric (US 2012/0167900) and further in view of Kaljura (US 2010/0269839), Fitzgerald (US 587,570), and Kesselman (US 2015/0090275).

Regarding claim 1, Staric discloses a package (see title, abs) (what follows is intended use) for containing rolling papers (see paper sheets/cigarette paper of [0017]) used in smoking articles (a cigarette is a smoking article, Id.) to be dispensed therefrom, the package comprising:
A plurality of rolling papers (see cited cigarette papers), the plurality of rolling papers to capture a smoking product on said rolling papers and said rolling papers being rolled into a cylindrical shape to capture the smoking product within said rolling papers to create the smoking articles (intended use - see [0034]) to capture the smoking product within said rolling papers to create the smoking articles;
A base (see Fig. 1 item 1 base of [0034], [0019]), said base including a container (see Fig. 4), said container sized for holding said plurality of rolling papers (any paper smaller than the container would be appropriately sized for) and said container including a slot (see bulges of [0036]) to dispense said plurality of rolling papers, said plurality of rolling papers (manner of operating) used to fabricate hand rolled cigarettes;
A first tab (see tabs 1f of Fig. 2 – [0034]), said first tab extending outward from said base at a wide side (each side of the base has a width and can be considered a wide side by one of ordinary skill in the art) of said base;
A cover (see triangular part 1e of Fig. 2), said cover extending outward from said first tab;

A scooped sleeve (see side 1a/1a’ [0034]), said scooped sleeve extending outward from said second tab (see Fig. 2);
A spine (see first wide side 1c of [0034]), said spine extending outward and generally perpendicular from said cover (when product is in folded configuration, this limitation is met – see Fig. 3-4); 
A plurality of filter tips (see filter tip of [0003] - the spine is made of paper and can be cut into a filter tip), 
Wherein said scooper sleeve may be folded at said second tab onto said filter tabs and said base may be folded at said first tab onto said scooper sleeve to enable said package to be stored compactly.
Staric does not disclose said plurality of rolling papers including a crease to capture a smoking product on said rolling papers and said rolling papers being rolled into a cylindrical shape (apparatus must be capable of operation in such a manner as to create cylindrical shaped articles.
The Staric reference does not disclose that the filter tips are fixed to the cover part (1e).
See MPEP 2144.04(V)(B) regarding making integral.  To secure said filter tips to said cover at said spine (see accessories 3 and 5 of [0035] and glue) would have been would have been an exercise in making integral.
The Staric reference does not disclose that the filter tips extend outward from said spine (any direction can be outward – with filter tip oriented parallel to longest direction is taken to read on claimed subject matter).  See MPEP 2144.04(VI)(C) regarding a rearrangement of essential working parts. To make the filter tips extend outward from said spine would have been 
In the same field of endeavor of smoking article design, Kaljura discloses that creases aid in paper folding. See [0008].
Storing creased rolling papers in the package would have been obvious as creased rolling papers were known in the art before the effective filing date and doing so had the benefit that the papers were easier to roll into the desired shape.  This was desirable in Staric.

The combination Staric/Kaljura does not disclose: 
A packing stick.
Related to the problem Applicant was trying to solve of packing cigarette products (see title), Fitzgerald discloses a packing stick.  See mandrel 2/rammer-stick of col.1, ll. 49-52.  Packing makes the cigarette usable and smokable. See p.3 lines 115-120.  Packing the tobacco article was desirable because it increased dose of tobacco chemicals in a single cigarette.
Inclusion of the packing rammer stick of Fitzgerald had the benefit that it allowed for the packing of tobacco products to be conveniently stored with other ingredients for a hand-rolled cigarette.  This was desirable in Staric.
The combination Staric/Kaljura/Fitzgerald does not disclose wherein a sleeve; said sleeve positioned at an intersection of said first tab and said cover; said sleeve sized to secure said packing stick to said package.


    PNG
    media_image1.png
    443
    582
    media_image1.png
    Greyscale


In the same field of endeavor of smoking article storage, Kesselman discloses an elastic band (sleeve, [0025]-0026), said sleeve positioned at an intersection of said first tab and said cover, said sleeve sized to secure said packing stick to said package (it is capable of holding a stick of appropriate size to the package);
said scooper sleeve (see cover of [0033]) (is capable of) may be folded at said second tab (see central fold of [0024]) onto said filter tabs and said base may be folded at said first at said first tab (see magnet-based closure of [0032]) onto said scooped sleeve (see Figs.) to enable said package to be stored compactly.
Kesselman had the benefit that it allowed for the storage of the packing stick.  This was desirable in Staric.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the creased papers of Kaljura, the packing stick of Fitzgerald, and the elastic band of Kesselman with the package of Staric to arrive at the claimed invention before the effective filing date because doing so had the benefits that that the papers were easier to roll into cylinders without dropping tobacco, allowed for the packing of tobacco products to be conveniently stored with other ingredients for a hand-rolled cigarette, and it allowed for the storage of the packing stick.

2, Staric discloses wherein said spine is depressed (see Fig. 3-4 – it is depressed when it is not folded up) to enable a rigid edge (any edge can be a rigid edge) in said scooper sleeve, said rigid edge is sized to engage a smoking product (see Fig. 1-6) and said scooped sleeve is sized to capture (manner of operating) the smoking product on said package (cited prior art is capable of).

Regarding claim 4, Staric does not disclose wherein said packing stick is shaped as a cylinder having an outer diameter less than the inner diameter of the smoking articles, said packing stick sized to be inserted into one end of the smoking article (manner of operating) to compress the smoking product within said rolling papers.
See MPEP 2144.04(IV)(A) regarding the change in size or proportion of a structure being prima facie obvious to one of ordinary skill in the art.
Making the packing stick have a diameter less than the inner diameter of the smoking articles would have enabled the packing stick to press in the smoking material into the center of the article for compaction.  This was desirable in Steric.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the packing stick of the cited combination to have it be with an outer diameter less than the inner diameter of the smoking article because doing so would have been a change in size or dimension of a single structural dimension of the product.

Regarding claim 5, Steric does not disclose wherein said packing stick includes a first tip, said first tip being shaped in the form of a cone, said cone sized to be inserted into one end of the smoking article to compress the smoking product within said rolling papers.
In the cited combination, relevant to the problem Applicant was trying to solve, Fitzgerald discloses wherein said rammer stick (see packing stick/mandrel/shaper of cited portions) includes a first tip (see Fig. 5), said first tip being shaped in the form of a cone.

See MPEP 2144.04(IV)(A) regarding the change in size or proportion of a structure being prima facie obvious to one of ordinary skill in the art.
The stick has to be lower diameter because otherwise it cannot enter the paper cylinder and therefore cannot pack.  Any diameter within the range of 0 to diameter of paper would render obvious the claimed rammer stick as an overlapping range to the claimed range.
Doing so had the benefit that it allowed for the compression of the tobacco into a tighter, more compact formation.  This was desirable in Steric.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the rammer/stick of Fitzgerald to change its size or dimension and to combine that with Steric to arrive at the claimed invention before the effective filing date because doing so was a mere change in size or dimension of a component and allowed for the compression of the tobacco into a tighter, more compact formation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staric (US 2012/0167900) and further in view of Kaljura (US 2010/0269839), Fitzgerald (US 0587570), Kesselman (US 2010/0270303) and Garthaffner (US 2009/0075798).
Regarding claim 3, the combination Steric/Kaljura/Fitzgerald/Kesselman renders obvious wherein (manner of operating) said filter tip may be (is capable of) removed from said package at said spine.  Placement of the filter tip at the package at said spine and its removal is interpreted as a manner of operating the cited product/article that the cited prior art must be capable of.  Placing the filter tip at the spine and removing it is interpreted as a method step that the cited combination is capable of as understood by one of ordinary skill in the art before the 
The combination Steric/Kaljura/Fitzgerald/Kesselman does not disclose wherein said filter tip rolled into a cylindrical shape having an outer diameter less than the inner diameter of the smoking articles.
In the same field of endeavor of smoking article design, Garthaffner discloses wherein the filters has a slightly smaller outer diameter than the smoking article (hollow tubes, [0035]).
See MPEP 2144.04(IV)(A) regarding the change in size or proportion of a structure being prima facie obvious to one of ordinary skill in the art.
Doing so had the benefit that it allowed for the friction to hold the article together.  This was desirable in Steric.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the smaller outer diameter of the filter/tip of Garthaffner with the smoking article package of Kesselman to arrive at the claimed invention before the effective filing date because doing so would have been a change in size or dimension of a component that allowed for the friction to hold the smoking article together.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Staric (US 2012/0167900) and further in view of Kaljura (US 2010/0269839), Fitzgerald (US 587570), Kesselman (US 2015/0090275), and Jespersen (US 2012/0138075).

Regarding claim 6, the combination Staric/Kaljura/Fitzgerald/Kesselman discloses wherein the packing stick has a second tip.
The combination Staric/Kaljura/Fitzgerald/Kesselman does not discloses wherein the second tip includes a slot, said slot sized to accept an end of the filter tip.

The combination Staric/Kaljura/Fitzgerald/Kesselman/Jespersen does not disclose wherein said slot sized to accept an end of said filter tip.
See MPEP 2144.04(IV)(A) regarding the obviousness of changes in size of proportions.
To make the slot sized to accept an end of said filter tip would have been a change in size or dimension of a component.
Doing so had the benefit that it allowed for the packing/insertion of the filter into the cigarette.  This was desirable in Staric.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the packing stick with a slot of Jespersen with the package of Staric and to change the size or dimension of the opening to accept an end of said filter tip because doing so allowed for the packing/insertion of the filter into the cigarette.

Regarding claim 7, the combination Staric/Kaljura/Fitzgerald/Kesselman/Jespersen renders obvious wherein said packing stick may be rotated in a first direction to wrap said filter tip about said packing stick and said filter tip to create a cylindrical filter tip (manner of operating) (see filter tip of Figs.), and said filter tip being removed from said packing stick and said filter tip being inserted into an end of said cylindrically shaped rolling papers of the smoking article (intended use/article worked upon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712